Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
This office action is responsive to the Request for Continued Examination, Amendment and Remarks filed 24 June 2022. Claims 1-24 are pending and presently under consideration in this application. 
Amendment
Applicants have amended the independent claim 1 to require at least one compound of formula 
    PNG
    media_image1.png
    107
    530
    media_image1.png
    Greyscale
, to delete the reference to the clearing point and birefringence, and to delete the exclusion of compounds selected from the group consisting of compounds of formulae XXIIIa, XXIIIb and XIV.
Applicants have rewritten claim 2 into independent form to include the clearing point and birefringence deleted from claim 1 in addition to at least one compound of the aforementioned formula XII, well as at least one compound of formula I.
Applicants have also rewritten claim 7 into independent form to require at least one compound of formula I, at least one compound of the aforementioned formula XII, and at least one compound of the of formula III1 and/or III21.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-24 are rejected under 35 U.S.C. 103 as being obvious over Wittek et al. (U.S. Patent No. 8,404,150).
Wittek et al. discloses a liquid crystal composition, the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device such as TN, IPS, FFS, and/or STN displays (abstract), characterized in that said liquid crystal composition has a positive dielectric anisotropy, and comprises: 
a compound inclusive of the compounds of the present formula I as represented therein by 
    PNG
    media_image2.png
    126
    421
    media_image2.png
    Greyscale
(column 29, line 45), and more specifically those of formulae I1 and I2, as respectively represented therein by CPGP-4-3 and CPGP-5-2, 
a compound inclusive of the compounds of the present formula XII as represented therein by (column 23, line 35+)
    PNG
    media_image3.png
    319
    416
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    79
    398
    media_image4.png
    Greyscale
wherein the substituent R3 therein is preferably an alkenyl group with 2 to 7 C atoms (column 4, line 59)
a compound inclusive of the compounds of the present formula II as well as those of the formulae II1, II2, II4, and II7 in the present claim 6, as represented therein by the compounds of formulae II-3a to II-3e (column 17, line 50+)
    PNG
    media_image5.png
    319
    426
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    522
    425
    media_image6.png
    Greyscale
 ,
a compound inclusive of the compounds of the present formula III as well as those of the present formulae III1, III6, III7,III8, III10, III12, III15-III18, and III19 in the present claim 7, as represented therein by the compounds of formulae II-1a to II-1j 
    PNG
    media_image7.png
    434
    432
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    423
    451
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    287
    428
    media_image9.png
    Greyscale
 (column 14, line 50+)
a compound inclusive of the compounds of the present formulae Iva1 and IVc1 of the present claim 9, as respectively represented therein by 
    PNG
    media_image10.png
    144
    409
    media_image10.png
    Greyscale
 (column 20, line 30) and 
    PNG
    media_image11.png
    96
    392
    media_image11.png
    Greyscale
(column 23, line 40)
a compound inclusive of the compounds of the present formulae IX/X and XI of the present claims 10 and 11, as respectively represented therein by 
    PNG
    media_image12.png
    83
    359
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    76
    413
    media_image13.png
    Greyscale
 (column 28, line 1+)[Examiner note: the aforementioned compounds inclusive of the compounds of the present formulae IX/X and XI of the present claims 10 and 11 also include the compounds of formulae XIIIa and XIIIb excluded in claim 12]
a compound inclusive of the compounds of the present formula XV and XVa to XVe of the present claims 13 and 14, as represented therein by 
    PNG
    media_image14.png
    83
    363
    media_image14.png
    Greyscale
 (column 33, line 30),
a compound inclusive of the compounds of the present formula XVI and XVIc2 of  the present claims 15 and 16, as represented therein by 
    PNG
    media_image15.png
    108
    402
    media_image15.png
    Greyscale
 (column 33, line 35),
a compound inclusive of the compounds of the present formula IA1 of the present claim 17 as represented therein by 
    PNG
    media_image16.png
    150
    436
    media_image16.png
    Greyscale
 (column 18, line 35),
a compound inclusive of the compounds of the present formulae XXVII and XXVIII of the present claim 20, as respectively represented therein by 
    PNG
    media_image17.png
    279
    419
    media_image17.png
    Greyscale
 (column 24, line 10).
Although Wittek et al. does not expressly illustrate a liquid crystal composition comprising the claimed combination of compounds, they are each well known in the liquid crystal art, as illustrated in Wittek et al., in and most instances taught as “preferably” used. As such it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to combine the compounds taught as useful in the liquid crystal composition of Wittek et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Wittek et al. (U.S. Patent No. 8,404,150) in view of Peng et al. (“High performance liquid crystals for vehicle displays”, Optical Material Express, 1 March 2016, Vol. 6, No. 3, pp. 717-726).
with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein. 
	Applicants are kindly referred to the preceding paragraph for the disclosure, teachings and obviousness of the present claimed LC medium. The difference between the LC medium of claim 2 and that of claim 1 is the additional recitation that the claims LC medium has a clearing point ≥105°C and a birefringence from 0.10 to 0.13. The inventive liquid crystal composition of Wittek et al. preferably has a clearing point temperature of 75oC or more (column 37, line 60+), which includes the clearing point ≥105°C as is now claimed. While Wittek et al. discloses one of the objectives of the invention (column 2, line 39+) is the ability to achieve a liquid crystal composition having “a suitably high Δ∈, a suitable phase range and Δn which do not exhibit the disadvantages of the materials from the prior art, or at least only do so to a significantly lesser extent”, Wittek et al. does not teach a specific range of Δn, i.e., birefringence, necessary to achieve that objective.
Peng et al. is relied upon for it’s teaching of a liquid crystal medium having a clearing point temperature and birefringence inclusive of that taught in Wittek et al. and being capable of use in automotive applications, which directly refutes applicants’ allegations. Although claim 2 is drawn to a composition, and not to either public information displays (PIDs) and automotive displays, in view of Peng et al., it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to combine the compounds taught in the liquid crystal composition of Wittek et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein as well as achieving a composition having both a clearing point and birefringence suitable for use in automotive applications. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant's arguments filed 24 June 2022, responsive to the rejection of claims under 35 U.S.C. 103 over Wittek et al. (‘150), as set forth in paragraph 7 of the previous FINAL office action on the merits, have been fully considered but they are not persuasive. In response to applicants’ arguments that Wittek et al. does not disclose the compounds of formula XII as now included into each of independent claims 1, 2 and 7, extrapolating that the present claims are “not obvious therefrom”, the Examiner kindly refers applicants to column 23, line 32+ therein, wherein Wittek et al. teaches that the inventive LC medium preferably comprises a compound inclusive of the present formula XII. In response to applicants’ arguments with respect to claim 2, said arguments to the effect that a “skilled person would not consider to consult Wittek when designing the LC medium for public information displays (PIDs) and automotive displays” since the clearing point taught in Wittek et al. (98 to 101oC) “makes them less suitable for the public information displays (PIDs) and automotive displays”, the Examiner kindly refers applicants to the preceding paragraph and the non-patent literature cited therein. 
Upon further consideration, in conjunction with applicant's arguments and amendments filed 24 June 2022, the rejection of claims under 35 U.S.C. 103 over Czanta et al. (‘925), as set forth in paragraph 8 of the previous FINAL office action on the merits, is hereby withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722